DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered. 
Response to Arguments
Applicant argues in the response filed 10/18/2021 that prior art Kortenbach as modified by Roth and Sonnenschein as modified by Sturges and Kieturakis do not disclose a single second member which is flexible with respect to forces applied in a direction opposite the concave side. However the claim does recite “the device comprising” not “consisting”. Further, the structure limitations with respect to the second member are just that it will have concave/convex sides. Therefore, the second member can be single entity that contains more than one part. Multiple links can make up one second member as long as the grouping has a concave/convex sides and can be rigid with respect to a force applied against the concave side and flexible with respect to forced applied in a direction opposite to the concave side. It is to be further noted that 
The examiner will maintain the set or grouping of link elements 42 of Roth can be a single second member since it will be one entity that has a concave and convex shape. Further the grouping of link elements 42 will be rigid if a force is applied against the concave side and will be flexible with respect to a force applied in a direction opposite the concave side based on the shape of links elements that make up the single second member since by how the elements will flex. Each link element may not be flexible but the set of elements 42 can be considered flexible. The rejection is maintained below. 
Similarly, the examiner will maintain the set or grouping of link elements 21 and 22 of Kieturakis can be a single second member since it will be one entity that has a concave and convex shape. Further the grouping of link elements 22/22 will be rigid if a force is applied against the concave side and will be flexible with respect to a force applied in a direction opposite the concave side based on the shape of links elements that make up the single second member by how the elements will flex. Each link element may not be flexible but the set of elements 21/22 can be considered flexible. The rejection is maintained below.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 6,086,600 to Kortenbach in view of U.S. Patent Publication 2006/0106288 to Roth.
As to claim 1, Kortenbach discloses a transoral gastroesophageal flap valve restoration device (col. 2 ll. 39-41) comprising a first member (31, figure  1) and a single second member (40, figure 1) hingedly coupled to the first member (figure 2, 3, col. 7 ll. 19-40, the head 40 is rotatable connected to the stationary member 31), the first and second member being arranged for esophageal passage into a stomach to receive stomach tissue there between to form a flap of a gastroesophageal flap valve (figure 11-15, col. 8 ll. 35-col. 9 ll. 2), and the first and second members being configured to flex in a direction to follow an esophageal path into the stomach (figure 11, col. 8 ll. 35-col. 9 ll. 2) and to be substantially rigid (col. 6 ll. 64-63, “torsionally rigid” will read on substantially rigid since) when receiving stomach tissue there between and forming the flap of the gastroesophageal flap valve (col. 8 ll. 35-col. 9 ll. 2), but is silent about the second member having an arcuate configuration comprising a concave and a convex side, where the second member is substantially rigid with respect to 
Roth teaches a similar device (steerable medical device, abstract) having a single second member (the set or grouping of link elements 42, figure 3, 4) having an arcuate configuration (figure 3) comprising a concave and a convex side (concave and convex sides as seen in in figure 3, 4), where the second member is substantially rigid with respect to forces applied against the concave side, but flexible with respect to forces applied in a direction opposite the concave side (figure 3, 4, 6, 6a, the second member won’t bend with respect to forces applied against the concave side as seen in figure 6, paragraph 103, 106) for the purpose of adjusting the device in the desirable position and orientation. It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the second member with the arcuate configuration of Roth as the second member of Kortenbach in order for using an mechanism for adjusting the device in the desirable position and orientation.
As to claim 5, with the device of Kortenbach and Roth above, Kortenbach discloses the first and second members are arranged to be substantially in line with each when in the esophageal path (figure 11, the members are configured to be in line when in the esophageal path).
As to claim 6, with the device of Kortenbach and Roth above, Roth further teaches the second member has an arcuate cross section (figure 3).
As to claim 8, with the device of Kortenbach and Roth above, Kortenbach discloses one of the first and second members has a longitudinal dimension and .
Claims 1-6, 8, 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2001/0056282 to Sonnenschein in view of U.S. Patent 5,759,151 to Sturges and in view of U.S. Patent 5,558,665 to Kieturakis. 
As to claim 1, Sonnenschein discloses a transoral gastroesophageal flap valve restoration device (paragraph 162) comprising a first member (f, figure 5,) and a single second member (b, figure 5) hingedly coupled to the first member (paragraph 163, the bending section b will bend with respect to f, therefore read on the hingedly coupled to the first member), the first and second member being arranged for esophageal passage into a stomach to receive stomach tissue there between to form a flap of a gastroesophageal flap valve (figure 6b, paragraph 167), and the first and second members being configured to flex in a direction to follow an esophageal path into the stomach (paragraph 162, 163) but is silent about being substantially rigid when receiving stomach tissue there between and forming the flap of the gastroesophageal flap valve and the second member having an arcuate configuration comprising a concave and a convex side, where the second member is substantially rigid with respect to forces applied against the concave side, but flexible with respect to forces applied in a direction opposite the concave side. However, Sonnenschein seems to disclose a flexible deliver that is used for controlled steering (50 paragraph 162). 

Kieturakis teaches a similar device (steerable medical device, abstract) having a single second member (the grouping of elements 21 and 22 figure 3) having an arcuate configuration (figure 3) comprising a concave and a convex side (concave and convex sides as seen in in figure 3, 4), where the second member is substantially rigid with respect to forces applied against the concave side, but flexible with respect to forces applied in a direction opposite the concave side (figure 3, 4, col. 3 ll. 60-col. 4 ll. 15) for the purpose of allowing the device to have a rigid secondary shape (co. 4 ll. 13-15). The elements of Kieturakis can make up a single entity that can be flexible with respect to an applied force based on how the elements are oriented and shaped with respect to eachother. Further the elements of Kieturakis can be used with either 
As to claim 2, with the device of Sonnenschein, Sturges, and Kieturakis above, Sturges further teaches the first member includes a compression assembly that select renders the first member substantially rigid (col. 3 ll. 65-col. 4 ll. 8). 
As to claim 3, with the device of Sonnenschein, Sturges, and Kieturakis above, Sonnenschein discloses each of the first and second members has a length great than three cm (paragraph 189, 191).
As to claim 4, with the device of Sonnenschein, Sturges, and Kieturakis above, Sonnenschein discloses each of the first and second members has a length between three and five cm (paragraph 189, 191, the members can have a length between 3-5 cm to get the correct “y” location). If it is not inherent that the first and second members would have a length between 3 and 5 cm, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the length of the first and second members each be 3-5 cm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 

As to claim 6, with the device of Sonnenschein, Sturges, and Kieturakis above, Kieturakis further teaches the second member has an arcuate cross section (figure 3, 4). 
As to claim 8, with the device of Sonnenschein, Sturges, and Kieturakis above, Sonnenschein discloses one of the first and second members has a longitudinal dimension and wherein the one of the first and second members includes a plurality of slots substantially transverse to the longitudinal dimension of the one of the first and second members (figure 4b). 
As to claim 12 with the device of Sonnenschein, Sturges, and Kieturakis above, Sonnenschein discloses the plurality of slots comprises a first set of slots and a second set of slots (figure 4b, the links seem to define the first and second slots), the first and second sets of slots being juxtaposed, and the slots of the first set of slots being wider than the slots of the second set of slots (figure 4b). Alternatively, the slots of Sturges as seen in figure 13 seem to read on the limitation. 
Claims 3, 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 6,086,600 to Kortenbach in view of U.S. Patent Publication 2006/0106288 to Roth as applied to claims 1, 5, 6, 8 above, and further in view of U.S. Patent Publication 2002/0082621 to Schurr.

Schurr teaches a similar device having first and second members with each with a length between 3 and 5 cm (paragraph 114, the opening can represent the length of each members). It would have been obvious to one of ordinary skill in the art at the time of the invention to have the first and second members of Kortenbach and Roth each have a length between 3 and 5 cm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771